Order affirmed, with ten dollars costs and disbursements. Memorandum: Plaintiffs will have the burden of establishing the facts concerning which they desire to examine defendant, and we are of the opinion under the circumstances that the examination in the case comes within the provisions of section 288 of the Civil Practice Act, relating to examination before trial. All concur. (The order grants a motion for examination before trial in an action to recover the value of legal services.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.